Citation Nr: 9925304	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-48 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for otitis media, 
suppurative, chronic, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from June 1960 to September 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
increased rating for otitis media, suppurative, chronic.  The 
veteran's notice of disagreement was received in October 
1996.  A statement of the case was mailed to the veteran in 
October 1996.  The veteran's substantive appeal was received 
in November 1996.  

In a December 1996 rating decision, service connection was 
granted for tinnitus, rated as 10 percent disabling, 
effective from October 7, 1996.  In January 1997, the veteran 
was notified of this decision and of his procedural and 
appellate rights.  The veteran did not thereafter initiate an 
appeal.  

In a July 1997 rating decision, entitlement to an increased 
rating for bilateral defective hearing was denied.  In 
September 1997, a VA Form 646 was received which addressed 
that issue; as such, that document is accepted as a notice of 
disagreement to that issue.  

In a March 1999 rating decision, entitlement to compensation 
for residuals of injuries to the neck, shoulder, and cervical 
spine under 38 U.S.C.A. § 1151 was denied.  In addition, 
service connection for post-traumatic stress disorder (PTSD) 
and for entitlement to an increased rating for hearing loss 
were denied.  In March 1999, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran did not thereafter initiate an appeal with regard to 
the 38 U.S.C.A. § 1151 issue or the PTSD issue.  

In August 1999, the veteran was scheduled to appear for a 
personal hearing before a member of the Board via 
videoconference at the RO.  Instead, the veteran submitted a 
statement indicating his intent to withdraw his appeal as to 
the issue on the front page of this decision.  

The Board notes that in the September 1997 VA Form 646, the 
representative raised the issue of entitlement to an 
increased rating for acne vulgaris.  The Board refers this 
issue to the RO for appropriate development.  


FINDING OF FACT

In a written communication received in August 1999, the 
veteran withdrew from appellate status the issue of 
entitlement to an increased rating for otitis media, 
suppurative, chronic.


CONCLUSION OF LAW

The issue of entitlement to an increased rating for otitis 
media, suppurative, chronic, is not in appellate status and 
the Board therefore does not have appellate jurisdiction over 
that issue at this time.  38 U.S.C.A. §§ 7105(a), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  As noted in the introduction, the 
veteran had perfected his appeal as to the issue of 
entitlement to an increased rating for otitis media, 
suppurative, chronic. 

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that a written 
statement was received in August 1999 in which the veteran 
indicated that he was no longer interested in pursuing the 
issue of entitlement to an increased rating for otitis media, 
suppurative, chronic.  As such, the veteran withdrew his 
appeal as to that issue.  

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively withdrawn the issue listed on the 
front page of this decision.  As such, the appeal is 
dismissed.  38 U.S.C.A. § 7108 (West 1991).


ORDER

The appeal is dismissed.


REMAND

As noted in the introductory portion of this decision, in a 
July 1997 rating decision, entitlement to an increased rating 
for bilateral defective hearing was denied.  In September 
1997, a VA Form 646 was received which addressed that issue; 
as such, that document is accepted as a notice of 
disagreement to that issue.  In a March 1999 rating decision, 
the denial of an increased rating was confirmed and 
continued.  As such, the RO is now required to send the 
veteran a statement of the case as to the issue of BLANK in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to an increased rating for 
bilateral defective hearing in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







